DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received March 17, 2021.   No Claims have been canceled.  No Claims have been amended.  No new claims have been added.  Therefore, claims 1-52 are pending and addressed below.
Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the limitations recited are not processes that can be performed mentally:
determine, by one or more computers, a group of financial assets that includes securities to have a net performance of the group corresponding to a net performance of an underlying actively managed mutual fund, where the group of financial assets is sufficiently distinct from the portfolio of securities of the underlying fund so that publicly describing the group of financial assets does not reveal the portfolio of securities of the underlying actively managed mutual fund;
With respect to the “determine…group of assets includes securities to have … does not reveal” such processes mimic mental processes of analysis and decision. 
record, by the transaction processing module, a transfer to the authorized participant of the number of shares in the exchange traded fund, in exchange for the received determined group of financial assets; and

With respect to the “record” such processes mimics mental processes of memory.

cause, by the transaction processing module sending of a purchase order to a computer system to purchase a number of shares of the underlying activity managed mutual fund of the investment company, with a value of the number of shares of the underlying mutual actively managed fund being substantially equal in value to the value of the determined group of financial assets; 
	
The examiner respectfully disagrees with the premise of applicant’s argument. 
Claim does not recite all the limitations listed, however the rejection does address each of the limitations above as it relates to mental processes. 
Claim 1 rejection under 2A prong 1 recites:
“the processes claimed can be broadly interpreted as processes capable of being performed mentally, that is, other than reciting “one or more processors executing instructions,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recitation of computers calculating, and various modules performing the transaction process, do no more than simply provide a relationship that can be performed mentally and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps”
determine, by one or more computers, a group asset datastructure, wherein the group asset datastructure includes a group of financial assets that includes securities to have a net performance of the group corresponding to a net performance of an underlying actively managed mutual fund, where the group of financial assets is sufficiently distinct from the portfolio of securities of the underlying fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the underlying actively managed mutual fund;
With respect to the “determine…group of assets includes securities to have …does not reveal” such processes mimic mental processes of analysis and decision. 
record, by the transaction processing module, receipt by an investment company of the calculated amount of the determined group of financial assets received from an authorized participant;
“record” mimics mental processes of memory.
record, by the transaction processing module, a transfer to the authorized participant of the number of shares in the exchange traded fund, in exchange for the received determined group of financial assets; and
“record” mimics mental processes of memory.
With respect to claim 9, claim 9 rejection under 2A prong 1 recites
processes claimed can be broadly interpreted as processes capable of being performed manually and mentally, that is, other than reciting “computer systems,” nothing in the claim element precludes the step from practically being performed in the mind or manually. For example, but for the recitation of computers recording, determining and transferring, do no more than simply provide a field of endeavor that can be performed manually by a human and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps. “
The limitations of claim 9 include:
recording, by one or more computer systems, receipt from an authorized participant by an investment company of a number of shares in an exchange traded fund, with the investment company holding a number of shares of an underlying actively managed mutual fund;
“record” mimics mental processes of memory
determining, by the one or more computers, a second group asset datastructure, wherein the group asset datastructure includes a group of financial assets that includes securities to have a net performance of the second group correspond to a net performance of the underlying actively managed mutual fund, where the second group of financial assets is sufficiently distinct from the portfolio of securities of the underlying actively managed mutual fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the underlying fund; 
With respect to the “determine…group of assets includes securities to have …does not reveal” such processes mimic mental processes of analysis and decision. 
recording receipt by the one or more computer systems, of the second group asset datastructure having a value substantially equal in value to a value of the first group of financial assets, the second group asset datastructure including securities; and
record” mimics mental processes of memory
With respect to claim 16, claim 16 rejection under 2A prong 1 recites
“the processes claimed can be broadly interpreted as processes capable of being performed mentally, that is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recitation of computers calculating, and various modules performing the transaction process, do no more than simply provide a relationship that can be performed mentally and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps”
The limitations of claim 16 include:
determine a group asset datastructure, wherein the group asset datastructure includes a group of financial assets that includes securities that has a net performance corresponding to a net performance of an underlying actively managed mutual fund, where the group of financial assets is sufficiently distinct from the portfolio of securities of the underlying actively managed mutual fund so the public description of the group of financial assets does not reveal the portfolio of securities of the underlying actively managed mutual fund; 
With respect to the “determine…group of assets includes securities to have …does not reveal” such processes mimic mental processes of analysis and decision. 
record receipt by an investment company of the determined group asset datastructure from an authorized participant, with the determined group of the financial assets including securities; 
record” mimics mental processes of memory
era.
With respect to claim 25, claim 25 rejection under 2A prong 1 recites
“the processes claimed can be broadly interpreted as processes capable of being performed manually and mentally, that is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind or manually. For example, but for the recitation of computers recording, determining and transferring, do no more than simply provide a field of endeavor that can be performed manually by a human and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps”
The limitations of claim 25 include:
record by an investment company holding a number of shares of an underlying actively managed mutual fund, receipt of shares in an exchange traded fund from an authorized participant;
“record” mimics mental processes of memory
determine a second group asset datastructure, wherein the group asset datastructure includes a group of financial assets that includes securities to have a net performance of the second group correspond to a net performance of the underlying actively managed mutual fund, where the second group of financial assets is sufficiently distinct from the portfolio of securities of the underlying actively managed fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the underlying actively managed mutual fund;
With respect to the “determine…group of assets includes securities to have … does not reveal” such processes mimic mental processes of analysis and decision. 
record receipt of the second group asset datastructure having a value substantially equal in value to a value of the first group of financial assets, the second group asset datastructure having a composition of the securities; and
“record” mimics mental processes of memory
record a transfer of the second group asset datastructure to the authorized participant.
“record” mimics mental processes of memory
With respect to claim 35, claim 35 rejection under step 2A prong 1 recites
“the processes claimed can be broadly interpreted as processes capable of being performed manually and mentally, that is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind or manually. For example, but for the recitation of computers recording, determining and transferring, do no more than simply provide a field of endeavor that can be performed manually by a human and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps.”
The limitations of claim 35 include:
determine a group asset datastructure, wherein the group asset datastructure includes a group of financial assets that includes securities that has a net performance corresponding to a net performance of an underlying actively managed fund, where the group of financial assets is sufficiently distinct from the portfolio of securities of the actively managed underlying mutual fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the underlying actively managed mutual fund;
With respect to the “determine…group of assets includes securities to have … does not reveal” such processes mimic mental processes of analysis and decision. 
record receipt by an investment company of the determined group asset datastructure from an authorized participant;
“record” mimics mental processes of memory
cause a transfer to the authorized participant, in exchange for the received determined group asset datastructure of the number of shares in the exchange traded fund; and
cause a purchase of a number of shares of the underlying actively managed mutual fund of the investment company, the number of shares of the underlying actively managed mutual fund being substantially equal in value to the value of the determined group of financial assets
The “transferring” and “purchasing” limitations is in compliance with the 2A prong 1 analysis which found performing the transaction process, do no more than simply provide a relationship that can be performed mentally and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps.
Transferring and purchasing assets where financial processes performed pre-computer era.
With respect to claim 44, claim 44 rejection under 2A prong 1 recites
“the processes claimed can be broadly interpreted as processes capable of being performed manually and mentally, that is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind or manually. For example, but for the recitation of computers recording, determining and transferring, do no more than simply provide a field of endeavor that can be performed manually by a human and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps.”
The limitations of claim 44 include
record receipt by an investment company holding a number of shares of an underlying actively managed mutual fund, of shares in an exchange traded fund from an authorized participant;
“record” mimics mental processes of memory

determine a second group asset datastructure, wherein the group asset datastructure includes a group of financial assets that includes securities to have a net performance of the second group correspond to a net performance of the underlying actively managed mutual fund, where the second group of financial assets is sufficiently distinct from the portfolio of securities of the underlying actively managed mutual fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the underlying actively managed mutual fund;
With respect to the “determine…group of assets includes securities to have … does not reveal” such processes mimic mental processes of analysis and decision. 
record receipt of the second group asset datastructure having a value substantially equal in value to a value of the first group of financial assets, the second group asset datastructure having a composition of the securities; and
record a transfer of the second group asset datastructure to the authorized participant.
“record” mimics mental processes of memory

According to Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)). In this case, claim 1, together with the specification, makes clear that the
focus of the claimed advance is simply the abstract idea of automating the AVcaptioning process. …The focus is not any specific improved computer techniques for performing those functions—functions intrinsic to the concept of AV captioning—but simply the use of computers to “conserve human resources” by automating work otherwise performed through human labor. Univ. of Fla., 916 F.3d at 1367. “‘[C]laiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (quoting Intell. Ventures I LLC v. Capital One Bank (USA),  792 F.3d 1363, 1367, 70 (Fed. Cir. 2015)). In University of Florida, we held claims focused just on replacing “pen and paper methodologies” with “data synthesis technology”—without a focus on specific, assertedly improved processing techniques— to be directed to an abstract idea. 916 F.3d at 1367. Similar to Affinity labs the “redeeming”, “transferring” and “transmitting” limitations are merely an automation of manual processes that were performed pre-computer era.  The same focus is evident here, not just from the non-specific nature of the claim language, but from the specification.   The rejection is maintained. 
In the remarks applicant point to the limitations arguing that ¾’s of the claim elements are ignored in the analysis under step 2A prong 2 and 2B.   The examiner respectfully disagrees.   Since the applicant is not specific as to what has been ignored, based on the rejection, the examiner assumes application is referring to the content of the data analyzed (determined, calculated) and the data sent and accessed. The content of the data does not make the functions recited to perform the claimed subject matter less abstract.  According to SAP America v Invest PIC, “As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract”   The rejection is maintained.
In the remarks applicant makes the conclusory statement that the previous Office action merely assets that the claimed elements are abstract, conventional or generic, ignoring case law and the unique limitations that have been found in other similar technologies as patent eligible.   Applicant makes the conclusory statement that the similar technologies include to Core Wireless (modified GUI capability for accessing data), DDR (modifying network protocol to solve a problem in URL routing), Enfish (self-referencing data base table improve capability) and Trading Technologies (modified GUI to control bid entry) without any analysis as to the applicability of these cases to the current application other than to recite the limitations.   Conclusory statements are not persuasive.  The rejection is maintained.
 In the remarks applicant argues that the previous Office analysis include the term “mimics” in the analysis with respect to mental processes.  Applicant argues that there is no case law to support that processes such as determining datastructures, calculating, utilizing verification checks, recording somehow mimic mental activity.  The “”mimics” analogy has not been sanctioned in court.  The examiner disagrees with the premise of applicants argument.  Case law has determined that concepts performed in the human mind such as observation, evaluation, judgement and opinions is abstract.  Case law has not determined that the term “mimic” as applied to a process of a computer that can be performed mentally is an issue.  Case law is not for the purpose of defining every term in the dictionary that can be used in an analysis.   Since the process of determining … a group of asset where the group includes net performance of underlying fund, group asses distinct from portfolio of securities.  The determine step is no more than a determination of financial data activity which is evaluation/analysis of data.  According the determine step of the claimed limitations mimics/analogous to mental processes of evaluation/analysis.  Applicants argument is not persuasive. 
In the remarks applicant argues that under step 2B the claimed subject matter is patent eligible.  Applicant argues the previous Office action fails to meet the requirements of the Berkhiemer memo.  The examiner respectfully disagrees.  The previous Office action explicitly provided numerous publications as evidence of the computer processes claimed.  The rejection is maintained. 
 In the remarks applicant points to para 0159 of the specification where the specification discloses that the MEM increases network efficiency by reducing data transfer requirements with the use of more efficient data structures and mechanism for their transfer and storage.   The specification discloses the more data may be transferred in less time and latencies to transaction reduced.  The specification discloses reduction in storage, transfer time, bandwidth requirements, latencies, reduce the capacity and structural infrastructure requirements…reduce cost, energy consumption, extend life of MEM’s infrastructure….features and mechanisms designed to be easier for users to use and access…heightened security…data more reliable and secure. 
According to Webster A data structure is any of various methods or formats (such as an array, file, or record) for organizing data in a computer.  The claim limitations are in compliance with this definitions as the data structure [record] comprises a group of financial assets that is distinct from portfolio of securities of the underlying fund.  Although the specification has a list of features the applicant does not explain how these list of features are affected by the claim limitations.   The examiner is not able to ascertain how determine …datastructure/record, calculate an amount, receive an order request, perform verification checks on request datastructure/record, pass order based on passing verification, record receipt of amount, record transfer of shares, provide a purchase order, access a fund module to receive and process data from the fund to determine a medium of exchange and execute purchase order has anything to do with the features pointed out in para 0159 of the specification.  The features are untethered to the actual claim language as it relates to the process claimed to affect the following: increases network efficiency by reducing data transfer requirements, more efficient data structures and mechanism for their transfer and storage, more data may be transferred in less time and latencies to transaction, reduction in storage, transfer time, bandwidth requirements, latencies, reduce the capacity and structural infrastructure requirements…reduce cost, energy consumption, extend life of MEM’s infrastructure….features and mechanisms designed to be easier for users to use and access…heightened security…data more reliable and secure.   The examiner is not persuaded. 
In the remarks applicant points to paragraph 0124 of the specification which discloses a collection of programs and database components.  The components include: 
operating system component(s) 915 (operating system); information server component(s) 916 (information server); user interface component(s) 917 (user interface); Web browser component(s) 918 (Web browser); database(s) 919; mail server component(s) 921; mail client component(s) 922; cryptographic server component(s) 920 (cryptographic server); the MEM component(s) 935; and/or the like (i.e., collectively a component collection). These components may be stored and accessed from the storage devices and/or from storage devices accessible through an interface bus. Although non-conventional program components such as those in the component collection, typically, are stored in a local storage device 914, they may also be loaded and/or stored in memory such as: peripheral devices, RAM, remote storage facilities through a communications network, ROM, various forms of memory, and/or the like
The examiner disagrees that the components listed are non-conventional.  As evidence the examiner provides US Pub No. 2011/0035228 A1 by Yingbo et al – para 0164,  US Pub No. 2010057556 A1 by Armand et al- para 0431; US Pub No. 2010/0293221 A1 by Sidman et al.- para 0015; US Pub No. 2003/0058277 A1 by Bowman-Amuah.  Conclusory statements in specifications are not persuasive.  Furthermore, the components as applied in the limitations are generic. 
 In the remarks applicant points to different trigger words in the specification such as Abstract-“transforms” para 0159-“unconventional”, however applicant fails to connect these trigger with the claim limitations and provide how these triggers are patent eligible within the claims.  Reciting various words within the specification is not persuasive. 
Applicant repeats the argument that the previous Office action merely asserts the claimed invention is patent ineligible.  See response above. 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the prior art references fail to teach “where the group of financial assets is sufficiently distinct form the portfolio of securities of the underlying fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the underlying actively managed mutual fund”.  Applicant argues that the prior art Brom teaches maintaining transparency over securities and publication of totally transparent creation and redemption baskets.  The examiner respectfully disagrees with the premise of applicant’s argument.  The claim limitations recite “where the group of financial assets are distinct from the portfolio of securities of the underlying fund…so the portfolio of the securities is not reveal.   The prior art Brom teaches in Col 6 lines 4-10 “A third provision is that the fund portfolio is divided into a first segment represented by a disclosed creation or redemption basket used in the fund share creation or redemption process and an undisclosed second segment representing the balance of the long and short or short equivalent positions in the fund portfolio such that a long investment in appropriately sized positions in each of the two segments replicates the net asset value performance of a specified number of the General Class of Fund Shares.”   The prior art further teaches Col 17 lines 40-61 wherein the prior art teaches “FIG. 5 shows a flow diagram for dividing the AMETF portfolio into published components ( creation and redemption baskets) and its remaining residual confidential components which latter are described by a factor model for development of a hedging proxy portfolio. …In the latter case, the recipients of the factor model output will use their own copy of commercial factor model software to develop a partial proxy hedge portfolio covering the undisclosed portfolio segment in step 360.  Please note the prior art explicitly teaches the transaction disclosed but the second segment representing the balance of positions in the fund … or remaining residual confidential components…portfolio segment is undisclosed.   The prior art explicitly teaches not disclosing portfolio holdings.  The rejection is maintained.
Claim Rejections - 35 USC § 112 (A)
Applicant's arguments filed 03/17/2021 have been fully considered and are persuasive.  The rejection of claims 1-52 has been withdrawn.  
Claim Interpretation
With respect to the limitation “the public description of the group of financial assets is configured as opaque to not reveal the portfolio”  The examiner in light of the specification and applicant’s argument is interpreting the limitation to be a non-transparent closed-end …fund structure/record where ETFs are issued and redeemed without disclosing the portfolio holdings. (see para 0044) of the specification. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-52 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 1 and the dependent claims. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) processes direct toward issuing instructions to determine a group of financial assets, calculate an amount to have a value of the determined asset group, receive request to purchase shares, perform verification checks syntax correct and if verification does not fail pass by order processing to a transaction, record receipt of calculated amount, record a transfer of number of shares, provide purchase order request, access, process data from fund to determine medium of exchange and execute purchase order which under its broadest reasonable interpretation, covers performance of commercial interactions, sales activities and business relations but for the recitation of an apparatus comprising a memory, a component in the memory, a processor processing instructions to perform the abstract idea.  Furthermore, the processes claimed can be broadly interpreted as processes capable of being performed mentally, that is, other than reciting “one or more processors executing instructions,” and transaction processes which were performed manually pre-computer era (i.e provide purchase order, execute purchase order request) nothing in the claim element precludes the step from practically being performed in the mind. For example, the determining, calculating and verification check function mimics mental processes of analysis and evaluation.  The receive function mimics mental processes of observation.  The record function mimics mental processes of memory. The recitation of computers calculating, and various modules performing the transaction process, do no more than simply provide a relationship that can be performed mentally and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite an apparatus at a high level of generality comprising a generic memory, a component collection in the memory, generic processor executing instructions to (1) determine by computers a group of financial assets according to parameters- directed toward analyzing financial data – a common business practice, (2) calculate an amount-directed toward mathematical concepts; an order processing module to (3) receive a request –insignificant extra solution activity, (4) perform verification checks- a common business practice, and (5)based on verification pass orders – a common business practice; a transaction processing module to (6) record receipt of calculated amount-insignificant extra solution activity, (7) record a transfer of shares- insignificant extra solution activity, (8) provide purchase order request to purchase a number of shares – a common business practice and an access module to (9) receive and process data causing the transaction module to execute purchase order –directed toward a transaction- a common business practice.   The processing functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.
When considered as a combination of parts the combination of limitations (1) determine assets and (2) calculate an amount of assets have a value is directed toward a transaction- a common business practice.  The combination of limitations (1)-(2) and (3) receive order request to purchase shares is directed toward a transaction- a common business practice.  The combination of limitations (1)-(3) and (4) perform verification checks is directed toward a transaction- a common business practice.  The combination of limitations (1)-(4) and (5) pass order if verified directed toward a transaction- a common business practice.  The combination of limitations (1)-(5) and (6)-(7) record receipt of calculated amount and transfer of shares- directed toward a transaction- a common business practice.  The combination of limitations (1)-(7) and (8) provide purchase order - directed toward a transaction- a common business practice.  The combination of limitations (1)-(8) and (9) receive and process data to execute purchase order- directed toward a transaction- a common business practice. 
When the claims are taken as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as an ordered combination as they add nothing that is not already present when the steps are considered separately.  The combination of parts is not directed toward a technical process but rather is directed toward a business process which is not patent eligible.  The sequence of data determination-analysis, calculations, reception of order request, perform verification checks-record, provide and executer purchase order request is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In addition, when the claims are taken as a whole, as an ordered combination, the whole of steps does not add “significantly more” by virtue of considering the steps as a whole. The focus of the invention is to perform sales activities.   This is because the claimed subject matter fails to provide additional elements or combination or elements as a whole to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to process a transaction for shares.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, “particular” technical process/steps for performing the abstract idea above that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular” technical process/steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to apparatus provide  the integration of the abstract idea into a practical application of the exception.  The additional elements recited in the claim beyond the abstract idea include an apparatus comprising a memory, component collection in the memory, a processor in communication with the memory processing instructions to determine, calculate by one or more computers, to receive and perform verification checks and pass orders based on verification by order processing module; to record data and provide a purchase order by a transaction processing module and to receive and process data to determine medium of exchange and to execute purchase order by an access fund.  The computer components recited – is purely functional and generic.  The processes claimed (i.e. determine, calculate, receive and perform verifications, pass orders, record data and provide purchase order) are processes nearly every computer is capable of performing without the need for special programming.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  The additional element of using an apparatus and its components (instructions, module) executed by processors and computers amounts to no more than mere instructions to apply the exception using a generic computer component. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sequence of processes is not directed toward “particular” technical process/steps but rather to perform a transaction.  According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).   Absent a possible narrower construction of the terms “determine”, “calculate”, “receive”, “perform verification”, “pass order”, “record” and “provide purchase order request” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As evidence the claimed computer functions are well understood routine and conventional the examiner provides:
Para 0064 of the specification discloses:
With reference to Risk Modeling 412c, in some embodiments, MEM may use risk modeling to generate IIV portfolio to represent risk characteristics of actual funds. With reference to pricing 412d, in some embodiments, the MEM may calculate and/ or provide the indicative optimized portfolio value (IOPV) (i.e., the indicative intraday value, IIV) of a basket for an ETF operating as a closed end investment company, without disclosing holdings. In some implementations, the MEM may use 3rd party calculation agent that is under non-disclosure agreement (NDA). In some implementations, the MEM may price the fund more frequently than one time a day. Furthermore, in some embodiments, it may allow authorized participants to transact at multiple NAVs per day to lower premium per discount. In some embodiments, it may provide for executable iNAVs (NASDAQ). In still further embodiments, the MEM may calculate and/ or publish the NA V of a closed end fund throughout the trading day.

Please note the focus is not on a technical process but rather how the transaction is implemented by the MEM. 
The specification discloses in para 0068 discloses the computer components as datastructures (i.e. records), and instructions executed on computer processing systems and database adjustments through information technology;  para 0110-0111 computers any of a plurality of known forms of computers. 
US Patent No. 7,689,501 B1 by Gastineau et al; US Patent No. 7,444,300 B1 by Broms et al;  US Pub No. 2001/0025266 A1 by Gastineau et al; US Pub No. 2003/0233302 A1 by Weber; US Pub No. 2005/0267918 A1 by Gatev et al; US Pub No. 2005/0039107 A1 by Hander et al; US Patent No. 5,101,491 by Katzeff
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claim 2 discloses that assets may be currency – a financial limitation.  Dependent claim 3 discloses selling assets and purchase shares- a financial limitation.  Dependent claim 4 discloses mutual fund includes holdings having net performance over a period- a financial limitation.  Dependent claim 5 discloses further limiting the mutual fund net performance and securities chosen.  Dependent claims 6 and y discloses limiting the mutual fund.  Dependent claim 8 discloses the determining of assets performed daily a financial limitations.  None of the dependent claims impose limits upon the technology recited in claim 1.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-8 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 9-15:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 9 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) computer systems functions of recording receipt a number of shares, redeeming the number of shares, redeeming a second group of financial assets; recording receipt of second group of financial assets and transferring second group of assets which under its broadest reasonable interpretation, covers performance of commercial interactions, sales activities and business relations but for the recitation of computer systems to perform the functions.  Furthermore, the processes claimed can be broadly interpreted as processes capable of being performed manually and mentally, that is, other than reciting “computer systems,” and transaction processes that have been performed pre-computer era through manual processes (i.e. redeem shares and transfer datastructure/records), nothing in the claim element precludes the step from practically being performed in the mind or manually. For example, the recording limitations mimic mental processes of memory, the determining limitations mimics mental processes of evaluation and analysis.  The recitation of computers recording, determining and transferring, do no more than simply provide a field of endeavor that can be performed manually by a human and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite computer implemented method using computer systems to  (1)  record receipt of number of shares-insignificant extra solution activity (2) redeeming shares- a common business practice (3) determining group of financial instruments performance- a common business practices, (4) recording receipt of second group of financial instruments-insignificant extra solution activity and (5)transferring shares a common business practice.   The computer functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  When considered as a combination of parts, the combination of limitations (1) record receipt number of shares and (2) redeeming shares- is directed toward a transaction-common business practice.  The combination of limitations (1)-(2) and (3) determine group of financial instrument performance- is directed toward a transaction process-common business practice.  The combination of limitations (1)-(3) and (4) record receipt of asset datastructures/records- is directed toward a transaction process-common business practice.  The combination of limitations (1)-(4) and (5) transferring asset datastructure/records- is directed toward a transaction process-common business practice
When the claims are taken as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as an ordered combination as they add nothing that is not already present when the steps are considered separately.  The combination of parts is not directed toward a technical process but rather is directed toward a business process which is not patent eligible.  The sequence of data determination-analysis, calculations, reception of order request, perform verification checks-record, provide and executer purchase order request is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In addition, when the claims are taken as a whole, as an ordered combination, the whole of steps does not add “significantly more” by virtue of considering the steps as a whole. The focus of the invention is to perform sales activities.   This is because the claimed subject matter fails to provide additional elements or combination or elements as a whole to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to process a transaction for shares.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a “particular” technical process/steps for performing the abstract idea above that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular” technical process/steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to apparatus provide  the integration of the abstract idea into a practical application of the exception.  The additional elements recited in the claim beyond the abstract idea include “one or more computers” to record, redeem, determine group asset datastructure/records, record and transfer datastructure/record –is purely functional and generic. Nearly every computer is capable of performing the basic functions required by the method claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. The additional element of using one or more computers amounts to no more than merely applying the exception using a generic computes. Using a generic computer to execute the abstract idea cannot provide an inventive concept. The sequence of processes is not directed toward an unconventional process but rather to perform a transaction See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).   Absent a possible narrower construction of the terms “recording”, “redeeming”, “determining”, recording” and “transferring” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As evidence the claimed computer functions are well understood routine and conventional the examiner provides:
Para 0064 of the specification discloses:
With reference to Risk Modeling 412c, in some embodiments, MEM may use risk modeling to generate IIV portfolio to represent risk characteristics of actual funds. With reference to pricing 412d, in some embodiments, the MEM may calculate and/ or provide the indicative optimized portfolio value (IOPV) (i.e., the indicative intraday value, IIV) of a basket for an ETF operating as a closed end investment company, without disclosing holdings. In some implementations, the MEM may use 3rd party calculation agent that is under non-disclosure agreement (NDA). In some implementations, the MEM may price the fund more frequently than one time a day. Furthermore, in some embodiments, it may allow authorized participants to transact at multiple NAVs per day to lower premium per discount. In some embodiments, it may provide for executable iNAVs (NASDAQ). In still further embodiments, the MEM may calculate and/ or publish the NA V of a closed end fund throughout the trading day.

Please note the focus is not on a technical process but rather how the transaction is implemented by the MEM. 
The specification discloses in para 0068 discloses the computer components as datastructures (i.e. records), and instructions executed on computer processing systems and database adjustments through information technology;  para 0110-0111 computers any of a plurality of known forms of computers. 
US Patent No. 7,689,501 B1 by Gastineau et al; US Patent No. 7,444,300 B1 by Broms et al;  US Pub No. 2001/0025266 A1 by Gastineau et al; 5,101,491 US Pub No. 2003/0233302 A1 by Weber; US Pub No. 2005/0267918 A1 by Gatev et al; US Pub No. 2005/0039107 A1 by Hander et al; US Patent No. 5,101,491 by Katzeff
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 10-15 these dependent claim have also been reviewed with the same analysis as independent claim 9. Dependent claims 10 and 11 further limits and sells assets- - a financial limitation.  Dependent claim 12 further limits the funds to include holdings having net performance and securities- - a financial limitation.  Dependent claims 13 and 14 discloses limiting the mutual fund- a financial limitation.  Dependent claim 15 discloses determining assets daily-- a financial limitation.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 9. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 10-15 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 16-24:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer program product embodied on a readable hardware storage device comprising instructions, as in independent Claim 16 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) processes direct toward issuing instructions to determine a group of financial assets, calculate an amount to have a value of the determined asset group, record receipt of determined assets, transfer number of shares and purchase a number of shares which under its broadest reasonable interpretation, covers performance of commercial interactions, sales activities and business relations but for the recitation of a processor processing instructions of the computer program to perform the abstract idea.  Furthermore, the processes claimed can be broadly interpreted as processes capable of being performed mentally, that is, other than reciting “a processor,” and “transfer shares” (a process performed per-computer era), nothing in the claim element precludes the step from practically being performed in the mind. For example, the determine and calculates step mimics mental processes of evaluation and analysis; the record limitation mimics mental processes of memory.  Accordingly but for the recitation of computers calculating, and various modules performing the transaction process, these computer elements do no more than simply provide a relationship that can be performed mentally and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a generic processor executing instructions to perform basic computer functions to (1) determine a group of financial assets according to parameters- a common business practice (2) calculate an amount- a mathematical concept (3) record receipt by an investment company –insignificant extra solution activity (4), transfer financial assets and purchase number of shares – a common business practice.   The processing functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.

The combination of limitations (1) determine assets and (2) calculate value- is directed toward a common business practice.  The combination of limitations (1)-(2) and (3) record receipt of asset datastructure/record – a common business practice.  The combination of limitations (1)-(3) and (4) transfer assets is directed toward a common business practice.  

When the claims are taken as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as an ordered combination as they add nothing that is not already present when the steps are considered separately.  The combination of parts is not directed toward a technical process but rather is directed toward a business process which is not patent eligible.  The sequence of data determination-analysis, calculations, reception of order request, perform verification checks-record, provide and executer purchase order request is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In addition, when the claims are taken as a whole, as an ordered combination, the whole of steps does not add “significantly more” by virtue of considering the steps as a whole. The focus of the invention is to perform sales activities.   This is because the claimed subject matter fails to provide additional elements or combination or elements as a whole to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to process a transaction for shares.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a “particular” technical process/steps for performing the abstract idea above that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular” technical process/steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to apparatus provide  the integration of the abstract idea into a practical application of the exception.   The additional elements recited in the claim beyond the abstract idea include a computer program product tangibly embodied on a readable hardware storage device, the computer product comprising instructions is purely functional and generic. Nearly every computer environment will include a “storage medium” and “processor executing instructions” capable of performing the “determine”, “calculate”, “record” and “transfer” functions required by the claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. The additional element of using an apparatus and its components (instructions, module) executed by processors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sequence of processes is not directed toward an unconventional process but rather to perform a transaction See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).   Absent a possible narrower construction of the terms “determine”, “calculate”, “record”, “transfer”, “purchase” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As evidence the claimed computer functions are well understood routine and conventional the examiner provides:
Para 0064 of the specification discloses:
With reference to Risk Modeling 412c, in some embodiments, MEM may use risk modeling to generate IIV portfolio to represent risk characteristics of actual funds. With reference to pricing 412d, in some embodiments, the MEM may calculate and/ or provide the indicative optimized portfolio value (IOPV) (i.e., the indicative intraday value, IIV) of a basket for an ETF operating as a closed end investment company, without disclosing holdings. In some implementations, the MEM may use 3rd party calculation agent that is under non-disclosure agreement (NDA). In some implementations, the MEM may price the fund more frequently than one time a day. Furthermore, in some embodiments, it may allow authorized participants to transact at multiple NAVs per day to lower premium per discount. In some embodiments, it may provide for executable iNAVs (NASDAQ). In still further embodiments, the MEM may calculate and/ or publish the NA V of a closed end fund throughout the trading day.

Please note the focus is not on a technical process but rather how the transaction is implemented by the MEM. 
The specification discloses in para 0068 discloses the computer components as datastructures (i.e. records), and instructions executed on computer processing systems and database adjustments through information technology;  para 0110-0111 computers any of a plurality of known forms of computers. 
The specification in para 0123 discloses a plurality of computer memory options without specificity.  
The specification fails to provide any details related to special programming for the computer product but instead discloses duplication of the claim language-(page 65 and 66)
US Patent No. 7,689,501 B1 by Gastineau et al; US Patent No. 7,444,300 B1 by Broms et al;  US Pub No. 2001/0025266 A1 by Gastineau et al; US Pub No. 2003/0233302 A1 by Weber; US Pub No. 2005/0267918 A1 by Gatev et al; US Pub No. 2005/0039107 A1 by Hander et al; US Patent No. 5,101,491 by Katzeff.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 17-24 these dependent claim have also been reviewed with the same analysis as independent claim 16.  Dependent claims 17 and 18 are directed toward currency assets sold - a financial limitation.  Dependent claim 19 is directed toward managing a fund over time and securities that correspond to assets-- a financial limitation.  Dependent claim 20 and 21 are directed toward recording an investment companies as a trust or management company-- a financial limitation.  Dependent claim 22 and 23 are directed toward mutual funds open/closed-- a financial limitation.  Dependent claim 24 is directed toward determining assets daily-- a financial limitation.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 16. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 17-24 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 25-34:

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer program product embodied on a readable hardware storage device comprising instructions, as in independent Claim 25 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) processor executing instruction of record number of shares, redeem number of shares, determine second group of financial assets, record receipt of second group of financial instruments and record transfers of shares, which under its broadest reasonable interpretation, covers performance of commercial interactions, sales activities and business relations but for the recitation of computer systems to perform the functions.  Furthermore, the processes claimed can be broadly interpreted as processes capable of being performed manually and mentally, that is, other than reciting “a processor,” and “redeeming shares” (a pre-computer era transaction event) nothing in the claim element precludes the step from practically being performed in the mind or manually. For example, but for the recitation of computer elements for recording, redeeming and determining, do no more than simply provide a field of endeavor that can be performed mentally/manually by a human and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite processor executing instructions to (1) record receipt of shares –a common business practice (2) redeem shares- a common business practice (3) determine financial assets have net performance- a common business practice, and (4) record receipt of datastructure/records-  a common business practice and (5) record asset transfer- a common business practice.   The computer functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.

The combination of limitations (1) record receipt of shares and (2) redeem shares – is directed toward a transaction a common business practice.  The combination of limitations (1)-(2) and (3) determine financial assets have net performance – is directed toward a transaction a common business practice.  The combination of limitations (1)-(3) and (4) record receipt of datastructure/records-– is directed toward a transaction a common business practice.  The combination of limitations (1)-(4) and (5) record asset transfer-– is directed toward a transaction a common business practice.
When the claims are taken as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as an ordered combination as they add nothing that is not already present when the steps are considered separately.  The combination of parts is not directed toward a technical process but rather is directed toward a business process which is not patent eligible.  The sequence of data determination-analysis, calculations, reception of order request, perform verification checks-record, provide and executer purchase order request is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In addition, when the claims are taken as a whole, as an ordered combination, the whole of steps does not add “significantly more” by virtue of considering the steps as a whole. The focus of the invention is to perform sales activities.   This is because the claimed subject matter fails to provide additional elements or combination or elements as a whole to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to process a transaction for shares.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a “particular” technical process/steps for performing the abstract idea above that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular” technical process/steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to apparatus provide  the integration of the abstract idea into a practical application of the exception.  The additional elements recited in the claim beyond the abstract idea include computer program product tangibly embodied on a readable hardware storage device, the computer product comprising instructions is purely functional and generic. Nearly every computer environment will include a “storage medium” and “processor executing instructions” capable of performing the “record”, “redeem” and “determine” functions required by the claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. The additional element of using an apparatus and its components (instructions, module) executed by processors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sequence of processes is not directed toward an unconventional process but rather to perform a transaction See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).   Absent a possible narrower construction of the terms “record”, “redeem”, “determine”, “record” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As evidence the claimed computer functions are well understood routine and conventional the examiner provides:
Para 0064 of the specification discloses:
With reference to Risk Modeling 412c, in some embodiments, MEM may use risk modeling to generate IIV portfolio to represent risk characteristics of actual funds. With reference to pricing 412d, in some embodiments, the MEM may calculate and/ or provide the indicative optimized portfolio value (IOPV) (i.e., the indicative intraday value, IIV) of a basket for an ETF operating as a closed end investment company, without disclosing holdings. In some implementations, the MEM may use 3rd party calculation agent that is under non-disclosure agreement (NDA). In some implementations, the MEM may price the fund more frequently than one time a day. Furthermore, in some embodiments, it may allow authorized participants to transact at multiple NAVs per day to lower premium per discount. In some embodiments, it may provide for executable iNAVs (NASDAQ). In still further embodiments, the MEM may calculate and/ or publish the NA V of a closed end fund throughout the trading day.

Please note the focus is not on a technical process but rather how the transaction is implemented by the MEM. 
The specification discloses in para 0068 discloses the computer components as datastructures (i.e. records), and instructions executed on computer processing systems and database adjustments through information technology;  para 0110-0111 computers any of a plurality of known forms of computers. 
The specification in para 0123 discloses a plurality of computer memory options without specificity.  
The specification fails to provide any details related to special programming for the computer product but instead discloses duplication of the claim language-(page 65 and 66)
The additional element of using an apparatus and its components (instructions, module) executed by processors and computers amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sequence of processes is not directed toward an unconventional process but rather to perform a transaction According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the claimed computer functions are well understood routine and conventional the examiner provides:
US Patent No. 7,689,501 B1 by Gastineau et al; US Patent No. 7,444,300 B1 by Broms et al;  US Pub No. 2001/0025266 A1 by Gastineau et al; US Pub No. 2003/0233302 A1 by Weber; US Pub No. 2005/0267918 A1 by Gatev et al; US Pub No. 2005/0039107 A1 by Hander et al; US Patent No. 5,101,491 by Katzeff
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 26-34 these dependent claim have also been reviewed with the same analysis as independent claim 25. Dependent claims 26 and 27 are directed toward currency assets- a financial limitation.  Claim 28 and 29 are directed toward managing mutual fuds including holdings net performance and securities-a financial limitation.  Dependent claim 30 and 31 are directed toward investment company is a trust and management company- a common business practice. Dependent claims 32 and 33 are directed toward mutual fund open/closed- a financial limitations.  Dependent claim 34 is directed toward determine assets daily – financial limitation.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 25. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 26-34 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 35-43:

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 35 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system comprising one or more computer systems, memory, storage device storing computer program instructions and processor executing instruction of determine group of financial assets, calculate an amount, record receipt of determine group of financial assets, cause transfer of received determined financial assets and purchase number of shares, which under its broadest reasonable interpretation, covers performance of commercial interactions, sales activities and business relations but for the recitation of computer systems to perform the functions.  Furthermore, the processes claimed can be broadly interpreted as processes capable of being performed manually and mentally, that is, other than reciting “a processor,” and cause transfer shares and purchase of shares” (a transaction process performed pre-computer era manually),nothing in the claim element precludes the step from practically being performed in the mind or manually. For example, the limitation determine and calculate mimics mental processes of evaluation and analysis.  The limitations record mimics mental processes of memory and therefore the computer elements do no more than simply provide a field of endeavor that can be performed manually by a human and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite system where processors executing instructions to (1) determine a group asset datastructure/record- a common business practice (2) calculate an amount- a common business practice (3) record receipt- a common business practice (4) cause a transfer – a common business practice and (5) purchase shares – a common business practice.   The computer functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.

The combination of parts of limitation (1) determine group of asset datastructure/record and (2) calculate an amount are directed toward a transaction process a common business practice (3)  The combination of limitations (1)-(2) and (3) record receipt- are directed toward a transaction process a common business practice.  The combination of limitations (1)-(3) and (4) cause a transfer- are directed toward a transaction process a common business practice.  The combination of limitations (1)-(4) and (5) purchase shares- are directed toward a transaction process a common business practice
When the claims are taken as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as an ordered combination as they add nothing that is not already present when the steps are considered separately.  The combination of parts is not directed toward a technical process but rather is directed toward a business process which is not patent eligible.  The sequence of data determination-analysis, calculation, record, transfer and purchase is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In addition, when the claims are taken as a whole, as an ordered combination, the whole of steps does not add “significantly more” by virtue of considering the steps as a whole. The focus of the invention is to perform sales activities.   This is because the claimed subject matter fails to provide additional elements or combination or elements as a whole to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to process a transaction for shares.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a“particular” technical process/steps for performing the abstract idea above that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular” technical process/steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to system provide  the integration of the abstract idea into a practical application of the exception.  The additional elements recited in the claim beyond the abstract idea include a system comprising one or more processors, a storage device storing computer program product comprising instructions–is purely functional and generic. Nearly every computer system will include “one or more processors” and “storage device” capable of performing the determine, calculate, record, cause transfer and cause purchase functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.    The additional element of using an system and its components (instructions, module) executed by processors and computers amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sequence of processes is not directed toward an unconventional process but rather to perform a transaction See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).   Absent a possible narrower construction of the terms “determine”, ”calculate”, “record” , “transfer” and “purchase”... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As evidence the claimed computer functions are well understood routine and conventional the examiner provides:
Para 0064 of the specification discloses:
With reference to Risk Modeling 412c, in some embodiments, MEM may use risk modeling to generate IIV portfolio to represent risk characteristics of actual funds. With reference to pricing 412d, in some embodiments, the MEM may calculate and/ or provide the indicative optimized portfolio value (IOPV) (i.e., the indicative intraday value, IIV) of a basket for an ETF operating as a closed end investment company, without disclosing holdings. In some implementations, the MEM may use 3rd party calculation agent that is under non-disclosure agreement (NDA). In some implementations, the MEM may price the fund more frequently than one time a day. Furthermore, in some embodiments, it may allow authorized participants to transact at multiple NAVs per day to lower premium per discount. In some embodiments, it may provide for executable iNAVs (NASDAQ). In still further embodiments, the MEM may calculate and/ or publish the NA V of a closed end fund throughout the trading day.

Please note the focus is not on a technical process but rather how the transaction is implemented by the MEM. 
The specification discloses in para 0068 discloses the computer components as datastructures (i.e. records), and instructions executed on computer processing systems and database adjustments through information technology;  para 0110-0111 computers any of a plurality of known forms of computers. 
The specification in para 0123 discloses a plurality of computer memory options without specificity.  
The specification fails to provide any details related to special programming for the computer product but instead discloses duplication of the claim language-(page 65 and 66)
US Patent No. 7,689,501 B1 by Gastineau et al; US Patent No. 7,444,300 B1 by Broms et al;  US Pub No. 2001/0025266 A1 by Gastineau et al; US Pub No. 2003/0233302 A1 by Weber’ US Pub No. 2005/0267918 A1 by Gatev et al; US Pub No. 2005/0039107 A1 by Hander et al; US Patent No. 5,101,491 by Katzeff
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 36-43 these dependent claim have also been reviewed with the same analysis as independent claim 35.  Dependent claim 36 is directed toward current assets- a financial limitation.  Dependent claim 37 is directed toward sell assets with currency- a financial limitation.  Dependent claim 38 and 39 are directed toward mutual fund performance over time and securities-a financial limitation.  Dependent claim 40 and 41 are directed toward limiting investment companies- a common business practice.  Dependent claim 42 and 43 are directed toward mutual fund open/closed- a financial limitation.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 35. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 36-43 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 44-52:

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 44 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system comprising one or more computer systems, one or more processors, memory, storage device storing computer program instructions and processor executing instruction of record receipt of number of shares, redeem number of shares, determine second group of financial assets, record receipt of second group of financial assets and record transfer of second group of financial instruments, which under its broadest reasonable interpretation, covers performance of commercial interactions, sales activities and business relations but for the recitation of computer systems to perform the functions.  Furthermore, the processes claimed can be broadly interpreted as processes capable of being performed manually and mentally, that is, other than reciting “a processor,” and “redeem shares” (a process performed pre-computer era) nothing in the claim element precludes the step from practically being performed in the mind or manually. For example, the limitations record mimic mental processes of memory and the limitation determine mimics mental processes of evaluation and analysis.  Accordingly the computer elements recited, do no more than simply provide a field of endeavor that can be performed manually by a human and adding additional properties such as computer elements does not move the context of this claim beyond the user being able to mentally or manually perform the transaction steps. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite system where processors executing instructions to (1) record receipt of shares-a common business practice (2) redeem shares- a common business practice (3) determine asset datastructure/records – a common business practice (4) record receipt of datastructure/records- a common business practice and (5) record transfer of asset data structure/records- a common business practice.  The focus of the invention is to perform sales activities.   The computer functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.

The combination of limitations (1) record receipt of shares and (2) redeem shares- is directed toward a transaction- a common business practice.  The combination of limitations (1)-(2) and (3) determine asset datastructure/records- is directed toward a transaction- a common business practice.  The combination of limitations (1)-(3) and (4) record receipt of datastructure/records- is directed toward a transaction- a common business practice.  The combination of limitations (1)-(4) and (5) record transfer asset datastructure/record- is directed toward a transaction- a common business practice
When the claims are taken as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as an ordered combination as they add nothing that is not already present when the steps are considered separately.  The combination of parts is not directed toward a technical process but rather is directed toward a business process which is not patent eligible.  The sequence of data determination-analysis, calculations, reception of order request, perform verification checks-record, provide and executer purchase order request is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In addition, when the claims are taken as a whole, as an ordered combination, the whole of steps does not add “significantly more” by virtue of considering the steps as a whole. The focus of the invention is to perform sales activities.   This is because the claimed subject matter fails to provide additional elements or combination or elements as a whole to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to process a transaction for shares.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a “particular” technical process/steps for performing the abstract idea above that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular” technical process/steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to apparatus provide  the integration of the abstract idea into a practical application of the exception.  The additional elements recited in the claim beyond the abstract idea include a system comprising one or more computers comprising one or more processors and memory, a readable storage device, storing a computer program product comprising instructions executed by one or more processors. is purely functional and generic. Nearly every computer system will include “one or more processors” and “storage device” capable of performing the determine, calculate, record, cause transfer and cause purchase functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.    The additional element of using an system and its components (instructions, module) executed by processors and computers amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sequence of processes is not directed toward an unconventional process but rather to perform a transaction See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).   Absent a possible narrower construction of the terms “record”, “redeem”, “determine” and “record”... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As evidence the claimed computer functions are well understood routine and conventional the examiner provides:
Para 0064 of the specification discloses:
With reference to Risk Modeling 412c, in some embodiments, MEM may use risk modeling to generate IIV portfolio to represent risk characteristics of actual funds. With reference to pricing 412d, in some embodiments, the MEM may calculate and/ or provide the indicative optimized portfolio value (IOPV) (i.e., the indicative intraday value, IIV) of a basket for an ETF operating as a closed end investment company, without disclosing holdings. In some implementations, the MEM may use 3rd party calculation agent that is under non-disclosure agreement (NDA). In some implementations, the MEM may price the fund more frequently than one time a day. Furthermore, in some embodiments, it may allow authorized participants to transact at multiple NAVs per day to lower premium per discount. In some embodiments, it may provide for executable iNAVs (NASDAQ). In still further embodiments, the MEM may calculate and/ or publish the NA V of a closed end fund throughout the trading day.

Please note the focus is not on a technical process but rather how the transaction is implemented by the MEM. 
The specification discloses in para 0068 discloses the computer components as datastructures (i.e. records), and instructions executed on computer processing systems and database adjustments through information technology;  para 0110-0111 computers any of a plurality of known forms of computers. 
The specification in para 0123 discloses a plurality of computer memory options without specificity.  
The specification fails to provide any details related to special programming for the computer product but instead discloses duplication of the claim language-(page 65 and 66)
US Patent No. 7,689,501 B1 by Gastineau et al; US Patent No. 7,444,300 B1 by Broms et al;  US Pub No. 2001/0025266 A1 by Gastineau et al; US Pub No. 2003/0233302 A1 by Weber; US Pub No. 2005/0267918 A1 by Gatev et al; US Pub No. 2005/0039107 A1 by Hander et al; US Patent No. 5,101,491 by Katzeff
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 36-43 these dependent claim have also been reviewed with the same analysis as independent claim 35. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 35. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 36-43 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,444,300 B1 by Broms et al. (Broms), in view of US Pub No. 2007/0239584 A1 by Fross et al (Fross) and further in view of US Pub No. 2003/0084428 A1 by Agostini et al (Agostini)
Claim Interpretation: In light of the specification the examiner is determining the limitation “medium of exchange” as a created basket. (see para 0032)
In reference to Claim 1:


Broms teaches

A creating exchange determining apparatus ((Broms) in at least Abstract), comprising:
a memory ((Broms) in at least Col 19 lines 10-19);
a component collection in the memory ((Brom) in at least FIG. 7; Col 12 lines 8-26, Col 19 lines 20-47);…
determine by one or more computers a group asset data structure , wherein the group asset data structure includes a group of financial assets that includes securities to have a net performance of the group corresponding to a net performance of an underlying actively managed mutual fund, where the group of financial assets is sufficiently distinct from the portfolio of securities of the underlying fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the underlying actively managed mutual fund Abstract; FIG. 1, FIG. 5; FIG. 8; Go! 2 lines 28-46, Col 3 lines 24-Gol 4 lines 1-29 wherein the prior art teaches “third provision is that the fund portfolio is divided into a first segment represented by a disclosed creation or redemption basket used in the fund share creation or redemption process and an undisclosed second segment representing the balance of the long and short or short equivalent positions in the fund portfolio”, Col 4 lines 68-Go! 5 lines 1-9, Col 6 lines 4-19, 50-62, Col 8 lines6-19, Col 9 lines 27-40, Col 6 lines 4-62, Col 8 lines 8-32, Col 10 lines 34-64, Col 11 lines 2-9, Col 12 lines 8-Col 13 lines 1-3, Col 16 lines 36-61, Col 17 lines 40-61 wherein the prior art teaches “FIG. 5 shows a flow diagram for dividing the AMETF portfolio into published components ( creation and redemption baskets) and its remaining residual confidential components which latter are described by a factor model for development of a hedging proxy portfolio. …In the latter case, the recipients of the factor model output will use their own copy of commercial factor model software to develop a partial proxy hedge portfolio covering the undisclosed portfolio segment in step 360”,  Col 20 lines 19-32, Col 21 lines 55-64);
calculate, by one or more computers, an amount of the determined group asset data structure have a value of the determined group of financial assets equate to a number of shares in an exchange traded fund ((Brom) in at least FIG. 1, FIG. 4, FIG. 7; Col 2 lines 55-67, Col 3 lines 24-52, Col 5 lines 44-61, Col 6 lines 20-62, Col 12 lines 8-25, Col 14 lines 37-Col 15 lines 1-37, Col 20 lines 19-25);
receive by an order processing module via a web-based interface an share order request data structure to purchase shares in the exchange traded fund, the order processing module ((Brom) in at least FIG. 2B, FIG. 6; Col 6 lines 39-62, Col 12 lines 26-Col 13 lines 1-3, Col 18 lines 47-Col 19 lines 1-9) configured to:
perform verification checks on the received share order request data structure including …that a volume of the transaction is for a whole number of creation units ((Brom) in at least Col 6 lines 26-38, lines 40-62, Table 1); and
record, by the transaction processing module, receipt by an investment company of the calculated amount of the determined group of financial assets received from an authorized participant ((Brom) in at least Col 14 lines 37-Col 15 lines 1-3, Col 20 lines 19-32, Col 22 lines 25-67);
record, by the transaction processing module , a transfer to the authorized participant of the number of shares in the exchange traded fund, in exchange for the received determined group of financial assets ((Brom) in at least FIG. 2B, FIG. 9; Col 9 lines 63-Col 10 lines 1-14, Col 10 lines 66-Col 11 lines 1-9, Col 12 lines 26-Col 13 lines 1-3; Col 14 lines 37-Col 15 lines 1-3, Col 22 lines 40-67); and
perform, by the transaction processing module a computer system, a purchase order request data structure configured to purchase of a number of shares of the underlying actively managed mutual fund of the investment company, with a value of the number of shares of the underlying mutual actively managed fund being substantially equal in value to the value of the determined group of financial assets ((Brom) in at least FIG. 2B, FIG. 6; Col 6 lines 39-62, Col 10 lines 34-65, Col 12 lines 26-Col 13 lines 1-3, Col 14 lines 36-Col 15 lines 1-3, Col 18 lines 47-Col 19 lines 1-9, Col 22 lines 40-67), and
access a fund module to receive and process data from the underlying actively managed fund to determine a preferred medium of exchange, and causing said transaction processing module to execute said purchase order request data structure in accordance with said preferred medium of exchange ((Brom) in at least FIG. 2B, FIG. 6; Col 6 lines 4-62, Col 8 lines 42-Col 9 lines 1-18, Col 12 lines 26-Col 13 lines 1-11, Col 14 lines 36-Col 15 lines 1-3, Col 18 lines 47-Col 19 lines 1-9, Col 22 lines 40-67).
Brom does not explicitly teach:
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection
verification that a requesting party is an authorized participant, a syntax of the share order data structure is correct, and
if the share order data structure fails an does not fail any of these verification checks, pass by the order processing module a verification of the received share order data structure to a transaction module;
Agostini teaches and provide supporting evidence:
a memory ((Agostini) in at least para 0009);
a component collection in the memory ((Agostini) in at least para 0009)
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection ((Agostini) in at least FIG. 2B; para 0028-0030);
… a syntax of the share order request data structure is correct…((Agostini) in at least para 0032, para 0035, para 0045, para 0065);
Both Brom and Agostini are directed investment apparatus for purchasing stocks.  Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data files and records of Brom to include data structures as taught by Agostini since Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.
Both Brom and Agostini are directed investment apparatus for purchasing and redeeming share. Agostini teaches the motivation of syntax validation in.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the share exchange system of Brom to include verification process as taught by Agostini since Agostini teaches the motivation that it is typical when request are sent to check authorization, syntax of order proper and the number of shares
Fross teaches: 
perform verification checks on the received share order request data structure including verification that a requesting party is an authorized participant, a syntax of the share order request data structure is correct, and that a volume of the transaction is for a whole number of creation units ((Fross) in at least FIG. 5B; para 0053); and 
if the share order request data structure does not fail any of these verification checks, pass by the order processing module a verification of the received share order request data structure to a transaction module ((Fross) in at least para 0053-0054); 
record, by the transaction processing module, receipt by an investment company of the calculated amount of the determined group of financial assets received from an authorized participant ((Fross) in at least para 0054);
record, by the transaction processing module , a transfer to the authorized participant of the number of shares in the exchange traded fund, in exchange for the received determined group of financial assets ((Fross) in at least Abstract; para 0010-0011, para 0038, para 0043, para 0054-0055); and
Both Brom and Fross are directed investment apparatus for purchasing and redeeming share. Fross teaches the motivation that it is typical when request are sent to check authorization, syntax of order proper and the number of shares.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the share exchange system of Brom to include verification process as taught by Fross since Fross teaches the motivation that it is typical when request are sent to check authorization, syntax of order proper and the number of shares
In reference to Claim 2:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 1.  Brom further discloses the limitations of dependent claim 2
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
Brom does not explicitly teach:
wherein the group of financial assets includes currency.
Fross teaches;
wherein the group of financial assets includes currency.((Fross) in at least para 0009);
Both Brom and Fross teach systems and apparatus for redeeming and selling shares.  Fross teaches the motivation that financial assets may include currencies as part of the funds managed by the investment company.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the types of assets of Brom to include currency as taught by Fross since Fross teaches the motivation that financial assets may include currencies as part of the funds managed by the investment company
In reference to Claim 3:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 1.  Brom further discloses the limitations of dependent claim 3
(Original) The apparatus of claim 1 (see rejection of claim 1 above), further comprising 
selling the group of financial assets …((Brom) in at least Col 9 lines 19-38, Col 23 lines 23-51), with the computer causing the purchase of the number of shares of the underlying actively managed mutual fund …((Brom) in at least Col 5 lines 20-63, Col 23 lines 23-51).
Brom does not explicitly teach:
selling the group of financial assets for currency, with the computer causing the purchase of the number of shares of the underlying actively managed mutual fund with the currency.
Fross teaches:
selling the group of financial assets for currency, with the computer causing the purchase of the number of shares of the underlying actively managed mutual fund with the currency..((Fross) in at least Abstract; para 0006-0007, para 0009-0010, para 0013)
Both Brom and Fross teach systems and apparatus for redeeming and selling shares.  Fross teaches the motivation that financial assets may include currencies as part of the funds managed by the investment company.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the types of assets of Brom to include currency as taught by Fross since Fross teaches the motivation that financial assets may include currencies as part of the funds managed by the investment company
In reference to Claim 4:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 1.  Brom further discloses the limitations of dependent claim 4.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
wherein the underlying actively managed mutual fund includes holdings having a net performance over a defined period, and the securities of the determined group of the financial assets are chosen to correspond to the underlying actively managed mutual fund's holdings' net performance over the defined period.((Brom) in at least Col 5 lines 20-63)
In reference to Claim 5:
The combination of Brom and Fross discloses the limitations of independent claim 1.  Brom further discloses the limitations of dependent claim 5.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
wherein the underlying actively managed mutual fund has a net performance over a defined period, and the securities of the determined group of the financial assets are chosen to correspond to the underlying mutual fund's net performance over the defined period. .((Brom) in at least Col 5 lines 20-63, Col 6 lines 16-67, Col 10 lines 6-10, Col 17 lines 49-Col 18 lines 1-2)
In reference to Claim 6:
The combination of Brom and Fross discloses the limitations of independent claim 1.  Brom further discloses the limitations of dependent claim 6.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
Brom does not explicitly teach:
wherein the underlying actively managed mutual fund is open-ended.
Fross teaches:
wherein the underlying actively managed mutual fund is open-ended ((Fross) in at least para 0007, para 0009)
Both Brom and Fross teach investments utilizing mutual funds.  Fross teaches the motivation that such funds may be open-ended or closed-ended.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the type of mutual fund as taught by Brom to include common open-ended funds as taught by Fross since Fross teaches the motivation that such funds may be open-ended or closed-ended.
In reference to Claim 7:
The combination of Brom and Fross discloses the limitations of independent claim 1.  Brom further discloses the limitations of dependent claim 7.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
Brom does not explicitly teach:
wherein the underlying actively managed mutual fund is closed-ended.
Fross teaches:
wherein the underlying actively managed mutual fund is closed-ended. ((Fross) in at least para 0007, para 0009)
Both Brom and Fross teach investments utilizing mutual funds.  Fross teaches the motivation that such funds may be open-ended or closed-ended.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the type of mutual fund as taught by Brom to include closed-ended funds as taught by Fross since Fross teaches the motivation that such funds may be open-ended or closed-ended.
In reference to Claim 8:
The combination of Brom and Fross discloses the limitations of independent claim 1.  Brom further discloses the limitations of dependent claim 8.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
wherein determining by the one or more computers the group of financial assets is performed daily.((Brom) in at least Col 6 lines 39-50)
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0239584 A1 by Fross et al (Fross) in view of US Patent No. 7,444,300 B1 by Broms et al. (Broms) and further in view of US Pub No. 2003/0084428 A1 by Agostini et al (Agostini)
In reference to Claim 9:
Fross teaches:
(Previously Presented) A computer implemented method of redeeming exchange traded fund shares, the method((Fross) in at least para 0012) comprising:
recording, by one or more computer systems, receipt from an authorized participant by an investment 2 company of a number of shares in an exchange traded fund, with the investment 3 company holding a number of shares of an underlying actively managed mutual fund ((Fross) in at least Abstract; para 0006, para 0008, para 0010-0011, para 0028, para 0038, para 0041-0044, para 0047, para 0054-0047);  4 
redeeming, by the one or more computer systems, the number of shares of the underlying actively 5 managed mutual fund for a first group of financial assets including securities 6 corresponding to the securities in the underlying actively managed mutual fund ((Fross) in at least Abstract; FIG. 3A-D, FIG. 4B, FIG. 5A-B; para 0028, 0038-0039, para 0041-0051, para 0057);  7 
recording receipt by the one or more computer systems, of the second group asset data structure having 14 a value substantially equal in value to a value of the first group of financial assets, the 15 second group asset data structure ((Fross) in at least para 0054)
transferring, by the computer system, the second group asset data structure the authorized 17 participant ((Fross) in at least Abstract; para 0007-0009, para 0024, para 0037)  
Fross does not explicitly teach: 
data structure...
determining, by the one or more computers, a second group asset datastructure, wherein the group asset datastructure includes a group of financial assets that includes securities to have a net performance of the second group correspond to a net performance of the underlying actively managed mutual fund, where the second group of financial assets is sufficiently distinct from the portfolio of securities of the underlying actively managed mutual fund so the public description of group of financial assets does configured as opaque to not reveal the portfolio of securities of the underlying fund;
 Agostini teaches:
…data structure… ((Agostini) in at least FIG. 2B; para 0028-0030);
Both Brom and Agostini are directed investment apparatus for purchasing stocks.  Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data files and records of Brom to include data structures as taught by Agostini since Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.
Brom teaches:
determining, by the one or more computers, a second group asset datastructure, wherein the group asset datastructure includes a group of financial assets that includes securities to have a net performance of the second group correspond to a net performance of the underlying actively managed mutual fund, where the second group of financial assets is sufficiently distinct from the portfolio of securities of the underlying actively managed mutual fund so die public description of group of financial assets does configured as opaque to not reveal the portfolio of securities of the underlying fund ((Brom) in at least Abstract; FIG. 1, FIG. 5; FIG. 8; Go! 2 lines 28-46, Col 3 lines 24-Gol 4 lines 1-29 wherein the prior art teaches “third provision is that the fund portfolio is divided into a first segment represented by a disclosed creation or redemption basket used in the fund share creation or redemption process and an undisclosed second segment representing the balance of the long and short or short equivalent positions in the fund portfolio”, Vol 4 lines 68-Go! 5 lines 1-9, Col 6 lines 4-19, 50-62, Col 8 lines6-19, Col 9 lines 27-40, Col 6 lines 4-62, Col 8 lines 8-32, Col 10 lines 34-64, Col 11 lines 2-9, Col 12 lines 8-Col 13 lines 1-3, Col 16 lines 36-61, Col 17 lines 40-61 wherein the prior art teaches “FIG. 5 shows a flow diagram for dividing the AMETF portfolio into published components ( creation and redemption baskets) and its remaining residual confidential components which latter are described by a factor model for development of a hedging proxy portfolio. …In the latter case, the recipients of the factor model output will use their own copy of commercial factor model software to develop a partial proxy hedge portfolio covering the undisclosed portfolio segment in step 360”,  Col 20 lines 19-32, Col 21 lines 55-64);
recording receipt by the one or more computer systems, of the second group asset data structure having 14 a value substantially equal in value to a value of the first group of financial assets, the 15 second group asset data structure ((Brom) in at least Col 14 lines 37-Col 15 lines 1-3, Col 20 lines 19-32, Col 22 lines 25-67); and  
Both Fross and Brom are directed investment apparatus for purchasing and redeeming share.  Brom teaches the motivation of segments of undisclosed portfolios and undisclosed portfolios so that a proxy portfolio might be customized for a particular cost structure and hedging preferences.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the portfolios of Fross to include undisclosed portfolio information as taught by Brom since Brom teaches the motivation of segments of undisclosed portfolios and undisclosed portfolios so that a proxy portfolio might be customized for a particular cost structure and hedging preferences
In reference to Claim 10:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim , where.  Brom further discloses the limitations of dependent claim 10.
(Original) The method of claim 9 above (see rejection of claim 9 above), 
wherein the first of financial assets includes currency ..((Fross) in at least Abstract; para 0006-0007, para 0009-0010, para 0013)
In reference to Claim 11:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 9.  Brom further discloses the limitations of dependent claim 11.
(Original) The method of claim 9 (see rejection of claim 9 above), 
wherein the second group of financial assets includes currency. ..((Fross) in at least Abstract; para 0006-0010, para 0013)
In reference to Claim 12:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 9.  Brom further discloses the limitations of dependent claim 12.
(Original) The method of claim 9, (see rejection of claim 9 above), 
wherein the underlying activity actively managed mutual fund includes holdings having a net performance, and the securities in the second group of financial assets correspond to the underlying actively managed mutual funds holdings net performance ((Brom) in at least para 0009, para 0052-0057)
In reference to Claim 13:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 9.  Brom further discloses the limitations of dependent claim 13.
(Original) The method of claim 9 (see rejection of claim 9 above) 
wherein the underlying actively managed mutual fund is open-ended ((Fross) in at least para 0007, para 0009)
In reference to Claim 14:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 9.  Brom further discloses the limitations of dependent claim 14.
(Original) The method of claim 9 (see rejection of claim 9 above) 
wherein the underlying actively managed mutual fund is closed-ended ((Fross) in at least para 0007, para 0009)
In reference to Claim 15:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 9.  Brom further discloses the limitations of dependent claim 15.
(Original) The method of claim 9 (see rejection of claim 9 above)
Fross does not explicitly teach:
wherein the determining by the one or more computers the second group of financial assets is performed daily.
Brom teaches:
wherein the determining by the one or more computers the second group of financial assets is performed daily. .((Brom) in at least Col 6 lines 39-50)
Both Fross and Brom are directed share transactions.  Brom teaches the motivation of reports on daily execution of trades.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the reports of Fross to include the teaching of Brom since Brom teaches the motivation of reports on daily execution of trades.  
Claims 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,444,300 B1 by Broms et al. (Broms) in view of US Pub No. 2003/0084428 A1 by Agostini et al (Agostini) and further in view of US Pub No. 2007/0239584 A1 by Fross et al (Fross) 
In reference to Claim 16:
Brom teaches:
(Previously Presented) A computer program product tangibly embodied on a readable hardware storage device, the computer program product for creating shares in an exchange traded fund, the computer program product comprising instructions … ((Brom) in at least FIG. 7; Col 12 lines 8-26, Col 19 lines 20-47) to:  Attorney Docket No.: FIDELITY0170US3 89 EFS 
determine a group asset data structure, wherein the group asset data structure includes a group of financial assets that includes securities that has a net performance corresponding 2 to a net performance of an underlying actively managed mutual fund, where the group 3 of financial assets is sufficiently distinct from the portfolio of securities of the 4 underlying actively managed mutual fund so the public description of the group of S financial assets does not reveal the portfolio of securities of the underlying actively 6 managed mutual fund ((Brom) in at least Abstract; FIG. 1, FIG. 5; FIG. 8; Col 1 lines 14-32, Col 2 lines 26-46, Col 3 lines 24-Col 4 lines 1-29, Col 4 lines 66-Col 5 lines 1-9, Col 6 lines 4-19, 50-62, Col 8 lines 6-19, Col 9 lines 27-40, Col 6 lines 4-62, Col 8 lines 6-32, Col 10 lines 34-64, Col 11 lines 2-9, Col 12 lines 8-Col 13 lines 1-3, Col 16 lines 36-61, Col 17 lines 40-61, Col 20 lines 19-32, Col 21 lines 55-64);
7 calculate an amount of the determined group asset data structure to have a value of the determined 8 group of financial assets equate to a number of shares in an exchange traded fund ((Brom) in at least FIG. 1, FIG. 4, FIG. 7; Col 2 lines 55-67, Col 3 lines 24-52, Col 5 lines 44-61, Col 6 lines 20-62, Col 12 lines 8-25, Col 14 lines 37-Col 15 lines 1-37, Col 20 lines 19-25);  9 
record receipt by an investment company of the determined group asset data structure of financial assets from an 10 authorized participant, with the determined group of the financial assets including 11 securities ((Brom) in at least FIG. 2B, FIG. 9; Col 9 lines 63-Col 10 lines 1-10, Col 10 lines 66-Col 11 lines 1-10, Col 12 lines 26-Col 13 lines 1-3; Col 14 lines 37-Col 15 lines 1-3, Col 22 lines 40-67);  12 
transfer to the authorized participant, in exchange for the received determined group asset data structure13 , a number of shares in an exchange traded fund, the number of shares in the 14 exchange traded fund substantially equal in value to the group of financial assets ((Brom) in at least FIG. 2B, FIG. 9; Col 9 lines 63-Col 10 lines 1-14, Col 10 lines 66-Col 11 lines 1-9, Col 12 lines 26-Col 13 lines 1-3; Col 14 lines 37-Col 15 lines 1-3, Col 22 lines 40-67); and 
15 purchase a number of shares of the underlying actively managed mutual fund of the investment 16 company, the number of shares of the underlying actively managed mutual fund being 17 substantially equal in value to the value of the determined group asset data structure of financial assets with 18 group of financial assets having a composition of securities that is determined by the 19 investment company ((Brom) in at least FIG. 2B, FIG. 6; Col 6 lines 4-62, Col 8 lines 42-Col 9 lines 1-18, Col 12 lines 26-Col 13 lines 1-11, Col 14 lines 36-Col 15 lines 1-3, Col 18 lines 47-Col 19 lines 1-9, Col 22 lines 40-67)..
Brom does not explicitly teach:
the computer program product comprising instructions to cause a processor
data structure
Agostini teaches:
…data structure… ((Agostini) in at least FIG. 2B; para 0028-0030);
Both Brom and Agostini are directed investment apparatus for purchasing stocks.  Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data files and records of Brom to include data structures as taught by Agostini since Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.
Fross teaches and provides supporting evidence:
A computer program product tangibly embodied on a readable hardware storage device, the computer program product for creating shares in an exchange traded fund, the computer program product comprising instructions to cause a processor ((Fross) in at least para 0052) 
record receipt by an investment company of the determined group of financial assets from an authorized participant, with the determined group of the financial assets including securities ((Fross) in at least para 0054-0057);
transfer to the authorized participant, in exchange for the received determined group of financial assets, a number of shares in an exchange traded fund, the number of shares in the exchange traded fund substantially equal in value to the group of financial assets ((Fross) in at least para 0010-0011, para 0033, para 0038, para 0041-0044, para 0047, para 0049, para 0054, para 0057); and 
purchase a number of shares of the underlying actively managed mutual fund of the investment company, the number of shares of the underlying actively managed mutual fund being substantially equal in value to the value of the determined group of financial assets with group of financial assets having a composition of securities that is determined by the investment company.((Fross) in at least Abstract; para 0007, para 0027-0028, para 0033, para 0038-0039)
Both Brom and Fross are directed toward methods to sell and buy shares.  Although Brom does not explicitly teach processors executing instructions, the prior does teach computers executing instructions.  The prior art Fross provides evidence that that computers use processors to execute instructions.  Fross furthermore, provides the motivation that a combination of computers, storage media, network connections, and/or processors may be used.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the computer elements of Brom to include computer elements as taught by Fross since Fross provides the motivation that a combination of computers, storage media, network connections, and/or processors may be used. With respect limitations directed toward record, transfer and purchase shares, the prior art Fross teaches the motivation of such processes in order to redeem and issue shares.  
In reference to Claim 17:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 16.  Brom further discloses the limitations of dependent claim 17.
(Original) The computer program product of claim 16 (see rejection of claim 16 above), 
Brom does not explicitly teach:
wherein the determined group of financial assets 22 includes currency.  
Fross teaches:
wherein the determined group of financial assets 22 includes currency.((Fross) in at least Abstract; para 0006-0007, para 0009-0010, para 0013)
Both Brom and Fross teach systems and apparatus for redeeming and selling shares.  Fross teaches the motivation that financial assets may include currencies as part of the funds managed by the investment company.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the types of assets of Brom to include currency as taught by Fross since Fross teaches the motivation that financial assets may include currencies as part of the funds managed by the investment company
In reference to Claim 18:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 16.  Brom further discloses the limitations of dependent claim 8.
(Original) 23 The computer program product of claim 16 (see rejection of claim 16 above), further comprising instructions to cause a computer 24 to 
sell the determined group of financial assets …((Brom) in at least Col 9 lines 19-38, Col 23 lines 23-51), wherein the number of 25 shares of the underlying actively managed mutual fund is purchased …((Brom) in at least Col 5 lines 20-63, Col 23 lines 23-51).
Brom does not explicitly teach:
…currency…
Fross teaches:
sell the determined group of financial assets for currency, wherein the number of 25 shares of the underlying actively managed mutual fund is purchased with the currency. ..((Fross) in at least Abstract; para 0006-0007, para 0009-0010, para 0013)
Both Brom and Fross teach systems and apparatus for redeeming and selling shares.  Fross teaches the motivation that financial assets may include currencies as part of the funds managed by the investment company.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the types of assets of Brom to include currency as taught by Fross since Fross teaches the motivation that financial assets may include currencies as part of the funds managed by the investment company
In reference to Claim 19:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 16.  Brom further discloses the limitations of dependent claim 19.
(Original) 26 The computer program product of claim 16 (see rejection of claim 16 above), 
wherein the underlying actively managed mutual fund 27 has a net performance over a defined period, and the securities in the determined group 28 of financial assets are determined to correspond to the underlying actively managed 29 mutual fund's net performance over the defined period. .((Brom) in at least Col 5 lines 20-63, Col 6 lines 16-67, Col 10 lines 6-10, Col 17 lines 49-Col 18 lines 1-2)
In reference to Claim 20:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 16.  Brom further discloses the limitations of dependent claim 20.
(Original) 30 The computer program product of claim 16 (see rejection of claim 16 above), 
wherein the computer program product records that 31 the investment company is a unit investment trust.  ((Brom) in at least Col 8 lines 6-32)
In reference to Claim 21:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 16.  Brom further discloses the limitations of dependent claim 21.
(Original) The computer program product of claim 16 (see rejection of claim 16 above), 
wherein the computer program product records that the investment company is a management investment company.  ((Brom) in at least Col 8 lines 6-32, Col 10 lines 34-65)
In reference to Claim 22:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 16.  Brom further discloses the limitations of dependent claim 22.
(Original) Attorney Docket No.: FIDELITY0170US3 90 EFSThe computer program product of claim 16 (see rejection of claim 16 above), 
Brom does not explicitly teach:
wherein the underlying actively managed mutual fund 2 is open-ended.  
Fross teaches:
wherein the underlying actively managed mutual fund 2 is open-ended. ((Fross) in at least para 0007, para 0009)
Both Brom and Fross teach investments utilizing mutual funds.  Fross teaches the motivation that such funds may be open-ended or closed-ended.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the type of mutual fund as taught by Brom to include closed-ended funds as taught by Fross since Fross teaches the motivation that such funds may be open-ended or closed-ended.
In reference to Claim 23:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 16.  Brom further discloses the limitations of dependent claim 23.
(Original) 3 The computer program product of claim 16 (see rejection of claim 16 above), 
Brom does not explicitly teach:
wherein the underlying actively managed mutual fund 4 is closed-ended.  
Fross teaches:
wherein the underlying actively managed mutual fund 4 is closed-ended.  ((Fross) in at least para 0007, para 0009)
Both Brom and Fross teach investments utilizing mutual funds.  Fross teaches the motivation that such funds may be open-ended or closed-ended.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the type of mutual fund as taught by Brom to include closed-ended funds as taught by Fross since Fross teaches the motivation that such funds may be open-ended or closed-ended.
In reference to Claim 24:
The combination of Brom, Fross and Agostini discloses the limitations of independent claim 16.  Brom further discloses the limitations of dependent claim 23.
(Original) 5 The computer program product of claim 16 (see rejection of claim 16 above), 
wherein the instructions to determine the group of 6 financial assets are performed daily.  .((Brom) in at least Col 6 lines 39-50)
Claims 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0239584 A1 by Fross et al (Fross) in view of US Patent No. 7,444,300 B1 by Broms et al. (Broms) and further in view of US Pub No. 2003/0084428 A1 by Agostini et al (Agostini)
In reference to Claim 25:
Fross teaches:
(Previously Presented) A computer program product tangibly embodied on a readable hardware storage device, the 10 computer program product for redeeming shares in an exchange traded fund, the 11 computer program product comprising instructions to cause a processor  ((Fross) in at least para 0052) to:  
12 record by an investment company holding a number of shares of an underlying actively managed 13 mutual fund, receipt of shares in an exchange traded fund from an authorized 14 participant ((Fross) in at least Abstract; para 0006, para 0008, para 0010-0011, para 0028, para 0038, para 0041-0044, para 0047, para 0054-0047);  15 
redeem the number of shares of the underlying actively managed mutual fund for a first group of 16 financial assets including securities corresponding to a composition of securities in the 17 underlying mutual fund ((Fross) in at least Abstract; FIG. 3A-D, FIG. 4B, FIG. 5A-B; para 0028, 0038-0039, para 0041-0051, para 0057);    18 
determine a second group asset data structure, wherein the group asset data structure includes a group of financial assets that includes securities to have a net performance of the 19 second group correspond to a net performance of the underlying actively managed 20 mutual fund, … ((Fross) in at least Abstract; para 0007-0009, para 0024, para 0037); 24 
record receipt of the second group asset data structure of financial assets having a value substantially equal in value to a 25 value of the first group of financial assets, the second group asset data structure having a 26 composition of the securities ((Fross) in at least para 0007-0009, para 0024, para 0037. para 0054); and  27 
record a transfer of the second group asset data structure to the authorized participant. ((Fross) in at least Abstract; para 0007-0009, para 0024, para 0037)  
Fross does not explicitly teach:
where the second group of financial assets is sufficiently distinct from the 21 portfolio of securities of the underlying actively managed fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the 23 underlying actively managed mutual fund
data structures
Agostini teaches:
…data structure… ((Agostini) in at least FIG. 2B; para 0028-0030);
Both Fross and Agostini are directed investment apparatus for purchasing stocks.  Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data files and records of Fross to include data structures as taught by Agostini since Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.
Brom teaches:
where the second group of financial assets is sufficiently distinct from the 21 portfolio of securities of the underlying actively managed fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the 23 underlying actively managed mutual fund ((Brom) in at least Abstract; FIG. 1, FIG. 5; FIG. 8; Go! 2 lines 28-46, Col 3 lines 24-Gol 4 lines 1-29 wherein the prior art teaches “third provision is that the fund portfolio is divided into a first segment represented by a disclosed creation or redemption basket used in the fund share creation or redemption process and an undisclosed second segment representing the balance of the long and short or short equivalent positions in the fund portfolio”, Col 4 lines 68-Co! 5 lines 1-9, Col 6 lines 4-19, 50-62, Col 8 lines6-19, Col 9 lines 27-40, Col 6 lines 4-62, Col 8 lines 8-32, Col 10 lines 34-64, Col 11 lines 2-9, Col 12 lines 8-Col 13 lines 1-3, Col 16 lines 36-61, Col 17 lines 40-61 wherein the prior art teaches “FIG. 5 shows a flow diagram for dividing the AMETF portfolio into published components ( creation and redemption baskets) and its remaining residual confidential components which latter are described by a factor model for development of a hedging proxy portfolio. …In the latter case, the recipients of the factor model output will use their own copy of commercial factor model software to develop a partial proxy hedge portfolio covering the undisclosed portfolio segment in step 360”,  Col 20 lines 19-32, Col 21 lines 55-64);
Both Fross and Brom are directed investment apparatus for purchasing and redeeming share.  Brom teaches the motivation of segments of undisclosed portfolios and undisclosed portfolios so that a proxy portfolio might be customized for a particular cost structure and hedging preferences.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the portfolios of Fross to include undisclosed portfolio information as taught by Brom since Brom teaches the motivation of segments of undisclosed portfolios and undisclosed portfolios so that a proxy portfolio might be customized for a particular cost structure and hedging preferences
In reference to Claim 26:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 25.  Brom further discloses the limitations of dependent claim 26.
(Original) The computer program product of claim 25 (see rejection of claim 25 above), 
wherein the first group of financial assets include currency. ..((Fross) in at least Abstract; para 0006-0010, para 0013)
In reference to Claim 27:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 25.  Brom further discloses the limitations of dependent claim 27.
(Original) The computer program product of claim 25 (see rejection of claim 25 above), 
wherein the second group of financial assets includes currency. ((Brom) in at least para 0009, para 0052-0057)
In reference to Claim 28:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 25.  Brom further discloses the limitations of dependent claim 28.
(Original) The computer program product of claim 25 wherein instructions to record receipt of the second 2 group of financial assets (see rejection of claim 25 above) comprises 
instructions to cause a purchase of the securities in 3 the second group of financial assets with a quantity of currency obtained from the first 4 group of financial assets.  ..((Fross) in at least Abstract; para 0006-0007, para 0009-0010, para 0013)
In reference to Claim 29:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 25.  Brom further discloses the limitations of dependent claim 29.
(Original) 5 The computer program product of claim 25 (see rejection of claim 25 above), wherein the underlying actively managed mutual fund 6 includes 
holdings having a net performance, and the securities in the second group of 7 financial assets correspond to the underlying mutual fund's holdings' net performance. ((Fross) in at least para 0005, para 0007, para 0009, para 0037) 
In reference to Claim 30:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 25.  Brom further discloses the limitations of dependent claim 30
(Original) 8 The computer program product of claim 25 (see rejection of claim 25 above), 
wherein the computer program product records that 9 the investment company is a unit investment trust.  ((Fross) in at least Abstract; para 0054-0055)
In reference to Claim 31:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 25.  Brom further discloses the limitations of dependent claim 31
(Original) 10 The computer program product of claim 25 (see rejection of claim 25 above), 
wherein the computer program product records that 11 the investment company is a management investment company. ((Fross) in at least Abstract; para 0009-0013, para 0024-0027, para 0054-0055)
In reference to Claim 32:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 25.  Brom further discloses the limitations of dependent claim 32
(Original) 12 The computer program product of claim 25 (see rejection of claim 25 above), 
wherein the underlying actively managed mutual fund 13 is open-ended.  ((Fross) in at least para 0007, para 0009)
In reference to Claim 33:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 25.  Brom further discloses the limitations of dependent claim 33
(Original) 14 The computer program product of claim 25 (see rejection of claim 25 above), 
wherein the underlying actively managed mutual 15 fund is closed-ended.  ((Fross) in at least para 0007, para 0009)
In reference to Claim 34:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 25.  Brom further discloses the limitations of dependent claim 34
(Original) 16 The computer program product of claim 25 (see rejection of claim 25 above), 
Fross does not explicitly teach:
wherein the instructions to determine the second 17 group of financial assets are executed daily.
Brom teaches:
wherein the instructions to determine the second 17 group of financial assets are executed daily. .((Brom) in at least Col 6 lines 39-50)
Both Fross and Brom are directed share transactions.  Brom teaches the motivation of reports on daily execution of trades.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the reports of Fross to include the teaching of Brom since Brom teaches the motivation of reports on daily execution of trades.  
Claims 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,444,300 B1 by Broms et al. (Broms) in view of US Pub No. 2007/0239584 A1 by Fross et al (Fross) and further in view of US Pub No. 2003/0084428 A1 by Agostini et al (Agostini)
In reference to Claim 35:
Brom teaches:
(Previously Presented) A system for creating shares in an exchange traded fund ((Brom) in at least Abstract), the system comprising:  
21 one or more computer systems ((Brom) in at least FIG. 1; Col 6 lines 39-63), each comprising:  22 …
23 memory ((Broms) in at least Col 19 lines 10-19); and  24 
a storage device, storing a computer program product, the computer program product comprising 25 instructions …((Brom) in at least FIG. 7; Col 12 lines 8-26, Col 19 lines 20-47) to:  26 
determine group asset data structure, wherein the group asset data structure includes a group of financial assets that includes securities that has a net performance corresponding 27 to a net performance of an underlying actively managed fund, where the group of 28 financial assets is sufficiently distinct from the portfolio of securities of the actively 29 managed underlying mutual fund so the public description of the group of financial 30 assets is configured as opaque to not reveal the portfolio of securities of the underlying actively managed mutual fund ((Brom) in at least Abstract; FIG. 1, FIG. 5; FIG. 8; Go! 2 lines 28-46, Col 3 lines 24-Gol 4 lines 1-29 wherein the prior art teaches “third provision is that the fund portfolio is divided into a first segment represented by a disclosed creation or redemption basket used in the fund share creation or redemption process and an undisclosed second segment representing the balance of the long and short or short equivalent positions in the fund portfolio”, Col 4 lines 68-Go! 5 lines 1-9, Col 6 lines 4-19, 50-62, Col 8 lines6-19, Col 9 lines 27-40, Col 6 lines 4-62, Col 8 lines 8-32, Col 10 lines 34-64, Col 11 lines 2-9, Col 12 lines 8-Col 13 lines 1-3, Col 16 lines 36-61, Col 17 lines 40-61 wherein the prior art teaches “FIG. 5 shows a flow diagram for dividing the AMETF portfolio into published components ( creation and redemption baskets) and its remaining residual confidential components which latter are described by a factor model for development of a hedging proxy portfolio. …In the latter case, the recipients of the factor model output will use their own copy of commercial factor model software to develop a partial proxy hedge portfolio covering the undisclosed portfolio segment in step 360”,  Col 20 lines 19-32, Col 21 lines 55-64);
calculate an amount of the determined group asset data structure to have a value of the determined 2 group of financial assets equate to a number of shares in an exchange traded fund, with 3 the determined group asset data structure including securities ((Brom) in at least FIG. 1, FIG. 4, FIG. 7; Col 2 lines 55-67, Col 3 lines 24-52, Col 5 lines 44-61, Col 6 lines 20-62, Col 12 lines 8-25, Col 14 lines 37-Col 15 lines 1-37, Col 20 lines 19-25);
4 record receipt by an investment company of the determined group asset data structure from an 5 authorized participant ((Brom) in at least Col 14 lines 37-Col 15 lines 1-3, Col 20 lines 19-32, Col 22 lines 25-67);
6 cause a transfer to the authorized participant, in exchange for the received determined group asset data structure of the number of shares in the exchange traded fund ((Brom) in at least FIG. 2B, FIG. 9; Col 9 lines 63-Col 10 lines 1-14, Col 10 lines 66-Col 11 lines 1-9, Col 12 lines 26-Col 13 lines 1-3; Col 14 lines 37-Col 15 lines 1-3, Col 22 lines 40-67);;and  8 
cause a purchase of a number of shares of the underlying actively managed mutual fund of the 9 investment company, the number of shares of the underlying actively managed mutual 10 fund being substantially equal in value to the value of the determined group of financial 11 assets. ((Brom) in at least FIG. 2B, FIG. 6; Col 6 lines 39-62, Col 10 lines 34-65, Col 12 lines 26-Col 13 lines 1-3, Col 14 lines 36-Col 15 lines 1-3, Col 18 lines 47-Col 19 lines 1-9, Col 22 lines 40-67)
Brom does not explicitly teach:
one or more processors; and  
the computer program product comprising 25 instructions to cause the one or more processors\
data structure…
Agostini teaches:
…data structure… ((Agostini) in at least FIG. 2B; para 0028-0030);
Both Fross and Agostini are directed investment apparatus for purchasing stocks.  Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data files and records of Fross to include data structures as taught by Agostini since Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.
Fross teaches:
one or more processors ((Fross) in at least para 0052); and  
the computer program product comprising 25 instructions to cause the one or more processors ((Fross) in at least para 0052)
26 determine a group asset data structure, wherein the group data structure includes group of financial assets that includes securities that has a net performance corresponding 27 to a net performance of an underlying actively managed fund, … ((Fross) in at least para 0007, para 0009, para 0037);  Attorney Docket No.: FIDELITY0170US3 92 EFS 
calculate an amount of the determined group asset data structure to have a value of the determined 2 group of financial assets equate to a number of shares in an exchange traded fund, with 3 the determined group of the financial assets including securities ((Fross) in at least para 0031, para 0047, para 0049);  4 
record receipt by an investment company of the determined group asset data structure from an 5 authorized participant ((Fross) in at least para 0052-0057);  6 
cause a transfer to the authorized participant, in exchange for the received determined group asset data structure of the number of shares in the exchange traded fund ((Fross) in at least Abstract; para 0008, para 0010-0011, para 0033, para 0038, para 0041-0044, para 0047, para 0049, para 0054); and 
8 cause a purchase of a number of shares of the underlying actively managed mutual fund of the 9 investment company, the number of shares of the underlying actively managed mutual 10 fund being substantially equal in value to the value of the determined group of financial 11 assets.((Fross) in at least Abstract; para 0006-0007, para 0010, para 0039, para 0042-0044, para 0047, para 0053-0054, para 0057)
Both Brom and Fross are directed toward systems to sell and buy shares.  Although Brom does not explicitly teach processors executing instructions, the prior does teach computers executing instructions.  The prior art Fross provides evidence that that computers use processors to execute instructions.  Fross furthermore, provides the motivation that a combination of computers, storage media, network connections, and/or processors may be used.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the computer elements of Brom to include computer elements as taught by Fross since Fross provides the motivation that a combination of computers, storage media, network connections, and/or processors may be used. With respect limitations directed toward record, transfer and purchase shares, the prior art Fross teaches the motivation of such processes in order to redeem and issue shares.  
In reference to Claim 36:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 35.  Brom further discloses the limitations of dependent claim 36
(Original) The system of claim 35 (see rejection of claim 35 above), 
wherein the computer program product records that the determined group of financial assets includes currency. .((Fross) in at least para 0009);
In reference to Claim 37:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 35.  Brom further discloses the limitations of dependent claim 37
(Original) The system of claim 35 (see rejection of claim 35 above) wherein the computer program product, further comprises instructions to 16 cause the one or more processors to 
sell the determined group of financial assets for currency, and to 17 purchase the number of shares of the underlying actively managed mutual fund with 18 the currency.  ..((Fross) in at least Abstract; para 0006-0007, para 0009-0010, para 0013)
In reference to Claim 38:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 35.  Brom further discloses the limitations of dependent claim 38
(Original) 19 The system of claim 35 (see rejection of claim 35 above) 
wherein the underlying actively managed mutual fund includes holdings 20 having a net performance over a defined period, and computer program product 21 determines the securities in the determined group of financial assets to correspond to 22 the underlying mutual fund's holdings' net performance over the defined period such 23 that a composition of securities of the underlying actively managed mutual fund is not 24 revealed by the second group of financial assets. ((Fross) in at least 0007, para 0034, para 0051)  
Brom teaches and provides supporting evidence:
wherein the underlying actively managed mutual fund includes holdings 20 having a net performance over a defined period, and computer program product 21 determines the securities in the determined group of financial assets to correspond to 22 the underlying mutual fund's holdings' net performance over the defined period such 23 that a composition of securities of the underlying actively managed mutual fund is not 24 revealed by the second group of financial assets .((Brom) in at least Col 5 lines 20-63, Col 6 lines 16-67, Col 10 lines 6-10, Col 17 lines 49-Col 18 lines 1-2)
Both Fross and Brom teach net performance that include a defined time period.  Brom teaches the motivation that investment management processes may be mandatory or voluntary based on the compositions of the portfolio or to adjust portfolio allocations based on share values.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of a defined time period of Fross to include additional details as taught by Brom since Brom teaches the motivation that investment management processes may be mandatory or voluntary based on the compositions of the portfolio or to adjust portfolio allocations based on share values.
In reference to Claim 39:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 35.  Brom further discloses the limitations of dependent claim 39
(Original) 25 The system of claim 35 (see rejection of claim 35 above)
wherein the underlying actively managed mutual fund has a net 26 performance over a defined period, and the computer program product determines the 27 securities in the determined group of financial assets to correspond to the underlying 28 actively managed mutual fund's net performance over the defined period.  ((Fross) in at least 0007, para 0034, para 0051)  
Brom teaches and provides supporting evidence:
wherein the underlying actively managed mutual fund has a net 26 performance over a defined period, and the computer program product determines the 27 securities in the determined group of financial assets to correspond to the underlying 28 actively managed mutual fund's net performance over the defined period .((Brom) in at least Col 5 lines 20-63, Col 6 lines 16-67, Col 10 lines 6-10, Col 17 lines 49-Col 18 lines 1-2)
Both Fross and Brom teach net performance that include a defined time period.  Brom teaches the motivation that investment management processes may be mandatory or voluntary based on the compositions of the portfolio or to adjust portfolio allocations based on share values.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of a defined time period of Fross to include additional details as taught by Brom since Brom teaches the motivation that investment management processes may be mandatory or voluntary based on the compositions of the portfolio or to adjust portfolio allocations based on share values.
In reference to Claim 40:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 35.  Brom further discloses the limitations of dependent claim 40
(Original) 29 The system of claim 35 (see rejection of claim above) 
wherein the computer program product records that the investment 30 company is a unit investment trust.  ((Fross) in at least Abstract; para 0054-0055)
In reference to Claim 41:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 35.  Brom further discloses the limitations of dependent claim 41
(Original) The system of claim 35 (see rejection of claim 35 above) 
wherein the computer program product records that the investment company is a management investment company ((Fross) in at least Abstract; para 0009-0013, para 0024-0027, para 0054-0055) 
In reference to Claim 42:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 35.  Brom further discloses the limitations of dependent claim 42
(Original) Attorney Docket No.: FIDELITY0170US3 93 EFSThe system of claim 35(see rejection of claim 35 above) 
wherein the computer program product records that the underlying actively 2 managed mutual fund is open-ended. ((Fross) in at least para 0007, para 0009)
In reference to Claim 43:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 35.  Brom further discloses the limitations of dependent claim 43
(Original) 3 The system of claim 35 (see rejection of claim 43 above)
wherein the computer program product records that the underlying actively 4 managed mutual fund is closed-ended. ((Fross) in at least para 0007, para 0009)
Claims 44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0239584 A1 by Fross et al (Fross) in view of US Pub No. 2003/0084428 A1 by Agostini et al (Agostini) and further in view of US Patent No. 7,444,300 B1 by Broms et al. (Broms) 
In reference to Claim 44:
(Previously Presented) A system ((Fross) in at least para 0012) in at least Abstract) for redeeming shares in an exchange traded fund, the system comprising: 
one or more processors ((Fross) in at least para 0052); and  
3 one or more computer systems ((Fross) in at least para 0052), each comprising:  9 …
10 memory ((Fross) in at least para 0052); and  >> 
a readable storage device, storing a computer program product, the computer program product 12 comprising instructions to cause the one or more processors ((Fross) in at least para 0052) to:  Attorney Docket No.: FIDELITY0170US3 89 EFS 
record receipt by an investment company holding a number of shares of an underlying actively 14 managed mutual fund, of shares in an exchange traded fund from an authorized 15 participant ((Fross) in at least Abstract; para 0006, para 0008, para 0010-0011, para 0028, para 0038, para 0041-0044, para 0047, para 0054-0047);    16 
redeem the number of shares of the underlying actively managed mutual fund for a first group of 17 financial assets including securities corresponding to a composition of securities in the 18 underlying actively managed mutual fund ((Fross) in at least Abstract; FIG. 3A-D, FIG. 4B, FIG. 5A-B; para 0028, 0038-0039, para 0041-0051, para 0057);  7 
19 determine a second group asset data structure wherein the group asset data structure includes a group of financial assets that includes securities to have a net performance of the 20 second group correspond to a net performance of the underlying actively managed 21 mutual fund, …((Fross) in at least Abstract; para 0007-0009, para 0024, para 0037);  23 
record receipt of the second group asset data structure having a value substantially equal in value to a 26 value of the first group of financial assets, the second group asset data structure having a 27 composition of the securities ((Fross) in at least para 0007-0009, para 0024, para 0037. para 0054); and  28 
record a transfer of the second group asset data structure  to the authorized participant. ((Fross) in at least para 0007-0009, para 0024, para 0037. para 0054);
Fross does not explicitly teach:
where the second group of financial assets is sufficiently distinct from the 22 portfolio of securities of the underlying actively managed mutual fund so the public description of the group of financial assets as configured as opaque to not reveal the portfolio of securities of the 24 underlying actively managed mutual fund
data structure
Agostini teaches:
…data structure… ((Agostini) in at least FIG. 2B; para 0028-0030);
Both Fross and Agostini are directed investment apparatus for purchasing stocks.  Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data files and records of Fross to include data structures as taught by Agostini since Agostini teaches the motivation of providing any convenient database and provides a data structure for holding or containing executable files.
Brom teaches:
where the second group of financial assets is sufficiently distinct from the 22 portfolio of securities of the underlying actively managed mutual fund so the public description of the group of financial assets is configured as opaque to not reveal the portfolio of securities of the 24 underlying actively managed mutual fund ((Brom) in at least Abstract; FIG. 1, FIG. 5; FIG. 8; Go! 2 lines 28-46, Col 3 lines 24-Gol 4 lines 1-29 wherein the prior art teaches “third provision is that the fund portfolio is divided into a first segment represented by a disclosed creation or redemption basket used in the fund share creation or redemption process and an undisclosed second segment representing the balance of the long and short or short equivalent positions in the fund portfolio”, Col 4 lines 68-Go! 5 lines 1-9, Col 6 lines 4-19, 50-62, Col 8 lines6-19, Col 9 lines 27-40, Col 6 lines 4-62, Col 8 lines 8-32, Col 10 lines 34-64, Col 11 lines 2-9, Col 12 lines 8-Col 13 lines 1-3, Col 16 lines 36-61, Col 17 lines 40-61 wherein the prior art teaches “FIG. 5 shows a flow diagram for dividing the AMETF portfolio into published components ( creation and redemption baskets) and its remaining residual confidential components which latter are described by a factor model for development of a hedging proxy portfolio. …In the latter case, the recipients of the factor model output will use their own copy of commercial factor model software to develop a partial proxy hedge portfolio covering the undisclosed portfolio segment in step 360”,  Col 20 lines 19-32, Col 21 lines 55-64);
Both Fross and Brom are directed investment apparatus for purchasing and redeeming share.  Brom teaches the motivation of segments of undisclosed portfolios and undisclosed portfolios so that a proxy portfolio might be customized for a particular cost structure and hedging preferences.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the portfolios of Fross to include undisclosed portfolio information as taught by Brom since Brom teaches the motivation of segments of undisclosed portfolios and undisclosed portfolios so that a proxy portfolio might be customized for a particular cost structure and hedging preferences
In reference to Claim 45:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 44.  Brom further discloses the limitations of dependent claim 45:
(Original) The system of claim 44 (see rejection of claim 44 above), 
wherein the computer program product causes the system to record that the first group of financial assets includes currency .((Fross) in at least para 0009, para 0054);
In reference to Claim 46:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 44.  Brom further discloses the limitations of dependent claim 46:
(Original) The system of claim 44 (see rejection of claim 44 above), 
wherein the computer program product cause the system to record that the second group of financial assets includes currency ..((Fross) in at least Abstract; para 0006-0007, para 0009-0010, para 0013, para 0054)
In reference to Claim 47:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 44.  Brom further discloses the limitations of dependent claim 47:
(Original) The system of claim 44 (see rejection of claim 44 above), 
wherein the instructions to record receipt of the second group of financial assets comprises instructions to cause a purchase of the securities in the second group of financial assets with a quantity of currency obtain from the first group of financial assets ..((Fross) in at least Abstract; para 0006-0007, para 0009-0010, para 0013)
In reference to Claim 48:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 44.  Brom further discloses the limitations of dependent claim 48:
(Original) The system of claim 44 (see rejection of claim 44 above) 
wherein the computer program product records that the investment 6 company is a unit investment trust. ((Fross) in at least Abstract; para 0054-0055)
In reference to Claim 49:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 44.  Brom further discloses the limitations of dependent claim 49:
(Original) 7 The system of claim 44 (see rejection of claim 44 above) 
wherein the computer program product records that the investment 8 company is a management investment company. ((Fross) in at least Abstract; para 0009-0013, para 0024-0027, para 0054-0055) 
In reference to Claim 50:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 44.  Brom further discloses the limitations of dependent claim 50:
(Original) 9 The system of claim 44 (see rejection of claim 44 above)
wherein the computer program product records that the underlying 10 actively managed mutual fund is open-ended. ((Fross) in at least para 0007, para 0009)
In reference to Claim 51:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 44.  Brom further discloses the limitations of dependent claim 51:

(Original) n1 The system of claim 44 (see rejection of claim 44 above)
wherein the computer program product records that the underlying actively 12 managed mutual fund is closed-ended.  ((Fross) in at least para 0007, para 0009)
In reference to Claim 52:
The combination of Fross, Agostini and Brom discloses the limitations of independent claim 44.  Brom further discloses the limitations of dependent claim 52:
(Original) 13 The system of claim 44 (see rejection of claim 44 above) 
wherein the computer program product comprises instructions to:  14 calculate the amount of the first group of financial assets to have a value of the first group of financial 15 assets equate to the number of shares of the actively managed underlying mutual fund. ((Fross) in at least para 0031, para 0047, para 0049)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697